Citation Nr: 1720373	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-18 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, and depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis.

3.  Entitlement to an initial increased rating for cervical degenerative disc disease (previously rated as cervical spondylosis), rated 10 percent disabling until December 17, 2014, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1974 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2014, the Board remanded these matters for further evidentiary development.

In a January 2015 rating decision, the RO awarded a 20 percent rating for cervical spondylosis, effective December 17, 2014, and recharacterized the disability on appeal as cervical degenerative disc disease.  As higher ratings are still possible throughout the appeal period, the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, in a January 2015 rating decision, separate ratings for right and left upper extremity radiculopathy was granted, as was a separate rating for right upper extremity radiculopathy.  In a November 2015 rating decision, a separate rating for left upper extremity radiculopathy was granted (and, parenthetically, the Board notes that it was proposed to reduce the rating for right upper extremity radiculopathy).  The Veteran has not disagreed with disability ratings or effective dates assigned for those disabilities, the matters on appeal are limited to increased ratings for low back and neck disabilities.

The issues of increased ratings for a low back and neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's PTSD and depressive disorder are related to his active military service, to include corroborated in-service stressors, and as to whether his mood disorder is caused by service-connected low back and neck disabilities.


CONCLUSION OF LAW

The criteria for service connection for PTSD, mood disorder and depressive disorder are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein, further discussion of the VCAA is not necessary at this time.

Merits

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD has specific requirements of medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring diagnosis to conform to DSM-IV and be supported by findings on examination report); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-5, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

Finally, service connection may also be established if the evidence of record shows disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding PTSD, the Veteran has been diagnosed with PTSD.  See January 2010 Evaluation of H.J., M.D.  The Board notes that the February 2011 VA examiner declined to diagnose the Veteran with PTSD.  However, the Board notes that Dr. H.J. is a practicing psychiatrist.  See Cohen v. Brown, 10 Vet. App. 128, 139, 140   (1997) (mental health professionals are presumed to know the requirements applicable to their practice and to have taken them into account when diagnosing PTSD).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran has met the current disability requirement with regard to the claim for service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that his PTSD is related to several in-service stressors.  Notably, the Veteran witnessed many jumps in service and reported seeing many fellow soldiers die or injured during those jumps.  The Veteran's Form DD-214 notes that the Veteran was awarded the parachutist badge and his military occupational specialty (MOS) was infantryman.  Service treatment records reveal that the Veteran himself conducted a significant number of parachute jumps himself and experienced several injuries as a result of those jumps (to include to the low back and neck, for which the Veteran is service connected for).  This evidence, which is uncontroverted, tends to corroborate the Veteran's statement that he witnessed several other jumpers injured during jumps.  Indeed, it logically follows that if the Veteran himself was injured on multiple occasions, it is likely that he experienced witnessing others injured while parachuting.  Accordingly, the Board finds the Veteran's assertions concerning his in-service stressor to be consistent with the places, types, and circumstances of his military service.  See 38 U.S.C.A. § 1154(a).  Thus, there is credible supporting evidence that the claimed in-service stressor event occurred.

Further, there is medical evidence linking PTSD with the Veteran's experiences in service.  To that end, Dr. H.J. discussed the Veteran's in-service experiences.  Specifically, Dr. H.J. noted that the Veteran reported "witnessing and hearing about fellow comrades who died or injured during the jump[s]."  Dr. H.J. also discussed the Veteran's resultant symptomatology, which occurred as a result of his in-service experiences.  While Dr. H.J. did not offer an explicit opinion and rationale for his conclusion, it is readily apparent that PTSD was diagnosed as a result of the Veteran's exposure to traumatic events in service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294   (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There is no etiological opinion counter to that of Dr H.J.

Regarding a psychiatric disorder other than PTSD, Dr. H.J. diagnosed the Veteran with mood disorder and the February 2011 VA examiner diagnosed the Veteran with depressive disorder.  Regarding mood disorder, Dr. H.J. stated that such was due to the Veteran's general medical condition.  Dr. H.J. noted on Axis III that the Veteran experiences low back pain as part of his general medical condition.  Additionally, Dr. H.J. noted, on Axis IV, that the Veteran experiences stress related to trauma to his spinal cord in service.  This indicates a causative link between mood disorder and service-connected low back disability.  That link is uncontroverted by any other evidence of record.

Regarding depressive disorder, the February 2011 VA examiner, in conjunction with diagnosing depressive disorder, noted that the Veteran experiences a multitude of symptoms related to his in-service experiences.  Specifically, the examiner did not refute the Veteran's accounts of his in-service experiences and noted that the Veteran is a reliable historian.  The examiner noted that the Veteran experiences "recurrent recollection of [the in-service] event and recurrent distressing dream of the event."  The examiner noted that while the Veteran did not meet the diagnostic criteria for PTSD, his symptoms were more correctly explained by depressive disorder.  While that apparent opinion is terse, it does relate depressive disorder to service.  Thus, as it is supported by the record, it is probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  There is no evidence counter to that opinion.

The Board notes that, per the September 2014 remand, an addendum opinion regarding the etiology of depressive disorder was sought.  Eventually, the AOJ attempted to schedule the Veteran for an examination, but the Veteran did not report to the examination.  In July 2016, the Veteran explained that he was experiencing health problems, which forced him to miss his VA examination.  The Veteran offered good cause for missing the examination.  See 38 C.F.R. § 3.655(a).  There was no apparent effort to reschedule the examination.  Thus, the lack of any explicit opinion regarding depressive disorder is due to no fault of the Veteran.

Given the above, the evidence is in at least equipoise as to whether the Veteran has PTSD and depressive disorder that are related to service, to include corroborated stressors, and mood disorder that is caused by a service-connected disability.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD, depressive disorder and mood disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for PTSD, mood disorder, and depressive disorder is granted.


REMAND

With regard to the Veteran's increased rating claims for lumbar spondylosis and cervical degenerative disc disease, the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).   Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

In this case, the findings of the thoracolumbar and cervical spines documented in the most recent December 2014 VA examination do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing was conductive during active or passive motion and weight-bearing or nonweight-bearing, as applicable.  Given this, the Board is not satisfied that the examination findings are adequate for contemporaneous ratings.  Therefore, new VA examinations are necessary prior to adjudicating the increased rating claims on appeal in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the severity of his service-connected lumbar spondylosis and cervical degenerative disc disease.

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should identify limitations resulting from service-connected lumbar spondylosis and cervical degenerative disc disease and discuss any occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire.

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, as applicable.  If this testing cannot be done, the examiner should clearly explain why this is so.

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


